UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September29, 2011 Commission File Number: 000-25813 THE PANTRY, INC. (Exact name of registrant as specified in its charter) Delaware 56-1574463 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) P.O. Box 8019 305 Gregson Drive Cary, North Carolina (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: (919)774-6700 Securities registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $.01 par value The NASDAQ Global Select Market Securities registered pursuant to Section12(g) of the Act: NONE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act. Yes¨ No x Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “accelerated filer and large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filerx Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.): Yes¨ No x The aggregate market value of the voting common stock held by non-affiliates of the registrant as of March31, 2011 was $333,796,636. As of December 6, 2011, there were issued and outstanding 22,517,097 shares of the registrant’s common stock. Documents Incorporated by Reference Document WhereIncorporated 1. Proxy Statement for the Annual Meeting of Stockholders to be held March14, 2012 PartIII THE PANTRY, INC. ANNUAL REPORT ON FORM 10-K TABLE OF CONTENTS Page Part I Item1: Business 1 Item1A: Risk Factors 10 Item1B: Unresolved Staff Comments 21 Item 2: Properties 22 Item 3: Legal Proceedings 22 Item 4: (Removed and Reserved.) Part II Item 5: Market for Our Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 24 Item 6: Selected Financial Data 25 Item 7: Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item7A: Quantitative and Qualitative Disclosures About Market Risk 50 Item 8: Consolidated Financial Statements and Supplementary Data 52 Item 9: Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 91 Item9A: Controls and Procedures 91 Item9B: Other Information 93 PartIII Item 10: Directors, Executive Officers and Corporate Governance 94 Item 11: Executive Compensation 94 Item 12: Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 94 Item 13: Certain Relationships and Related Transactions, and Director Independence 94 Item 14: Principal Accounting Fees and Services 94 Part IV Item 15: Exhibits and Financial Statement Schedule 95 Signatures Schedule II—Valuation and Qualifying Accounts and Reserves i PART I Item1. Business. General We are the leading independently operated convenience store chain in the southeastern United States and the third largest independently operated convenience store chain in the country based on store count. As of September29, 2011, we operated 1,649 stores in 13 states under a number of selected banners including Kangaroo Express ®, our primary operating banner. Our stores offer a broad selection of merchandise, fuel and ancillary products and services designed to appeal to the convenience needs of our customers. Our strategy is to continue to improve upon our position as the leading independently operated convenience store chain in the southeastern United States by generating profitable growth through merchandising and marketing initiatives, sophisticated management of our fuel business, leveraging our geographic economies of scale, generating strong cash flows to reinvest in our business and reduce debt levels. Our principal executive offices are located at 305 Gregson Drive, Cary, North Carolina 27511. Our telephone number is 919-774-6700. We were originally incorporated under the laws of Delaware on July 13, 1987. Our Internet address is www.thepantry.com. We make available through our website our annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and amendments to those reports filed or furnished pursuant to Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended (“Exchange Act”), as soon as reasonably practicable after we electronically file such material with, or furnish such material to, the Securities and Exchange Commission (“SEC”). References in this annual report to “The Pantry,” “Pantry,” “we,” “us,” “our” and “our company” refer to The Pantry, Inc. and its subsidiaries, and references to “fiscal 2012” refer to our fiscal year which ends on September 27, 2012, references to “fiscal 2011” refer to our fiscal year which ended on September 29, 2011, references to “fiscal 2010” refer to our fiscal year which ended September30, 2010, references to “fiscal 2009” refer to our fiscal year which ended September24, 2009, references to “fiscal 2008” refer to our fiscal year which ended September25, 2008, references to “fiscal 2007” refer to our fiscal year which ended September27, 2007, and references to “fiscal 2005” refer to our fiscal year which ended September29, 2005. All fiscal years presented included 52 weeks, except fiscal 2010, which included 53 weeks. Operations Merchandise Operations. In fiscal 2011, our merchandise sales were 21.9% of our total revenues and gross profit from our merchandise sales was 70.1% of our total gross profit. The following table highlights certain information with respect to our merchandise sales for the last five fiscal years: 2010 (1) Merchandise sales (in millions) Average merchandise sales per store (inthousands) Average merchandise sales per store per week (inthousands) Comparable store merchandise sales increase (decrease) (%) 0.2% 5.6% 0.0% (1.7%) 2.3% Comparable store merchandise sales increase (decrease) (in thousands) Merchandise gross margins (after purchase rebates, markdowns, inventory spoilage, inventory shrink and LIFO reserve) 33.9% 33.8% 35.4% 36.4% 37.2% Fiscal 2010 included 53 weeks. 1 Based on merchandise purchase and sales information, we estimate category sales as a percentage of total merchandise sales for the last five fiscal years as follows: Cigarettes % Grocery and other tobacco products Packaged beverages Beer and wine Foodservice Services Total % As of September29, 2011, we operated 233 quick service restaurants within 229 of our locations. In 193 of these quick service restaurants, we offer products from nationally branded food franchises including Subway ®, Quiznos ®, Hardee’s ®, Krystal ®, Church’s ®, Dairy Queen ®, Baskin-Robbins® and Bojangles®. In addition, we offer a variety of proprietary food service programs in 40 quick service restaurants featuring breakfast biscuits, fried chicken, deli and other hot food offerings. In fiscal 2011, we purchased over 55% of our merchandise, including most tobacco and grocery items, from a single wholesale grocer, McLane Company, Inc. (“McLane”), a wholly owned subsidiary of Berkshire Hathaway, Inc. We have a distribution services agreement with McLane pursuant to which McLane is the primary distributor of traditional grocery products to our stores. We purchase the products at McLane’s cost plus an agreed upon percentage, reduced by any promotional allowances and volume rebates offered by manufacturers and McLane. In addition, we receive per store service allowances from McLane that are amortized over the remaining term of the agreement, which expires in December 2014. We purchase the balance of our merchandise from approximately 600 distributors. All merchandise is delivered directly to our stores by McLane or other vendors. We do not maintain additional product inventories other than what is in our stores. Our services revenue is derived from sales of lottery tickets, prepaid products, money orders, services such as public telephones, ATMs, amusement and video gaming and other ancillary product and service offerings. We also generate car wash revenue at 275 of our stores. Fuel Operations. We purchase our fuel from major oil companies and independent refiners. At our locations we offer a mix of branded and private branded fuel based on an evaluation of local market conditions. The majority of our private branded fuel is sold under our Kangaroo banner. Of our 1,633 stores that sold fuel as of September29, 2011, 1,107, or 67.8%, were branded under the Marathon®, BP®, CITGO® , Chevron® , Shell® , Texaco®, ExxonMobil® and ConocoPhillips® brand names. We purchase our branded fuel and diesel fuel from major oil companies under supply agreements. We purchase the fuel at the stated rack price, or market price, quoted at each terminal as adjusted per the terms of applicable contracts. The initial terms of these supply agreements have expiration dates ranging from 2012 to 2017 and generally contain provisions for various payments to us based on volume of purchases and vendor allowances. We purchase the majority of our private branded gallons from CITGO Petroleum Corporation (“CITGO”) and Marathon Petroleum Company, LLC (“Marathon”). There are approximately 60 fuel terminals in our operating areas, allowing us to choose from more than one distribution point for most of our stores. Our inventories of fuel (both branded and private branded) turn approximately every four days. The following table highlights certain information regarding our fuel supply during fiscal 2011: FuelSupply Contract Expiration Year BP® Branded 24.5% BP® Unbranded Citgo® Branded Marathon® Branded Marathon® Unbranded Other Total 100.0% (1) We purchased fuel from various other suppliers including major oil companies and regional suppliers. 2 During the fourth quarter of fiscal 2011 and continuing into the first quarter of fiscal 2012, we debranded approximately 80 stores from BP® and converted their fuel supplier to Marathon®. Our fuel supply agreements typically contain provisions relating to, among other things, minimum volumes, payment terms, use of the supplier’s brand names, compliance with the supplier’s requirements, acceptance of the supplier’s credit cards, insurance coverage and compliance with legal and environmental requirements. As is typical in the industry, fuel suppliers generally can terminate the supply contracts if we do not comply with any reasonable and important requirement of the relationship, including if we were to fail to make payments when due, if the supplier withdraws from marketing activities in the area in which we operate, or if we are involved in fraud, criminal misconduct, bankruptcy or insolvency. In some cases, fuel suppliers have the right of first refusal to acquire assets used by us to sell their branded fuel. In fiscal 2011, our fuel revenues were 78.1% of our total revenues and gross profit from our fuel revenues was 29.9% of our total gross profit. The following table highlights certain information regarding our retail fuel operations for the last five fiscal years: 2010 (1) Retail Fuel sales (in millions) Fuel gallons sold (in millions) Average gallons sold per store (in thousands) Average gallons sold per store per week (in thousands) Comparable store gallons (decrease) increase (%) (7.4%) (4.9%) (3.3%) (4.4%) 1.0% Comparable store gallons (decrease) increase (in thousands) Average price per gallon Average gross profit per gallon Locations selling fuel Brandedlocations Private branded locations Fuel Gross Profit (in thousands) Retail fuel gross profit Wholesale fuel gross profit Total fuel gross profit Fiscal 2010 included 53 weeks. The decrease in comparable store fuel gallons sold in recent years was due primarily to continued economic deterioration, lower miles driven in our market areas and our focus on maximizing gross profit. Retail fuel prices were impacted by the volatile wholesale fuel markets, which resulted from significant fluctuations in the price of crude oil during fiscal 2011. Domestic crude oil prices began our fiscal year at approximately $82 per barrel, reaching a high of approximately $114 per barrel in April, before returning to approximately $82 per barrel to finish our fiscal year. We attempt to pass along wholesale fuel cost changes to our customers through retail price changes; however, we are not always able to do so.
